Case 2:19-cv-01717-RGK-AGR Document 242 Filed 04/14/20 Page 1 of 5 Page ID #:9159



  1   WINSTON & STRAWN LLP
      Jeffrey L. Kessler (pro hac vice)
  2   jkessler@winston.com
      David G. Feher (pro hac vice)
  3   dfeher@winston.com
      200 Park Avenue
  4   New York, New York 10166
      Telephone: (212) 294- 6700
  5   Facsimile: (212) 294-4700
  6   Cardelle B. Spangler (pro hac vice)
      cspangler@winston.com
  7   35 West Wacker Drive
      Chicago, Illinois 60601
  8   Telephone: (312) 558-5600
      Facsimile: (312) 558-5700
  9
      LATHAM & WATKINS LLP
 10   Jamie L. Wine (Bar No. 181373)
      E-mail: Jamie.Wine@lw.com
 11   885 Third Avenue
      New York, NY 10022
 12   Phone: (212) 906-1200
      Facsimile: (212) 751-4864
 13
      Michele D. Johnson (Bar No. 198298)
 14   E-Mail: Michele.Johnson@lw.com
      650 Town Center Drive, 20th Floor
 15   Costa Mesa, CA 92626
      Phone: (714) 540-1235
 16   Facsimile: (714) 755-8290
 17   Attorneys for Defendant
      UNITED STATES SOCCER
 18   FEDERATION, INC.
      *Additional counsel identified on
 19   signature page
 20                         UNITED STATES DISTRICT COURT
 21         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 22 ALEX MORGAN, et al.,                    Case No. 2:19-CV-01717-RGK-AGR
 23                     Plaintiffs,         Assigned to: Judge R. Gary Klausner
 24 v.                                      JOINT STIPULATION REGARDING
                                            CHANGES TO CASE DEADLINES
 25 UNITED STATES SOCCER
    FEDERATION, INC.,                       Complaint Filed: March 8, 2019
 26
                  Defendant.
 27
 28

                      JOINT STIPULATION REGARDING CHANGES TO CASE DEADLINES
                                    CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 242 Filed 04/14/20 Page 2 of 5 Page ID #:9160



  1
            Plaintiffs Alex Morgan, et al. and Defendant United States Soccer Federation,
  2
      Inc. (together with Plaintiffs, the “Parties”), having conferred, by and through their
  3
      counsel of record, hereby stipulate to the following changes to deadlines. The basis
  4
      for the Parties’ stipulation is as follows:
  5
            WHEREAS, the Court entered an Order (Dkt. No. 239) on April 8, 2020
  6
      continuing the pre-trial conference date from April 20, 2020 to June 1, 2020, and the
  7
      trial date from May 5, 2020 to June 16, 2020 due to the ongoing COVID-19 crisis;
  8
            WHEREAS, this change in dates alters several pretrial deadlines;
  9
            WHEREAS, the Parties met and conferred on April 9, 2020 regarding updated
 10
      deadlines in light of the new trial date;
 11
            WHEREAS, the Parties have agreed that given the additional time allowed
 12
      under the new schedule, there is good reason to revise the date on which Plaintiffs will
 13
      serve their objections to Defendant’s jury instructions on Defendant from May 26,
 14
      2020 to May 19, 2020, which is twenty-eight (28) days, rather than twenty-one (21)
 15
      days, before the new trial date;
 16
            WHEREAS, the Parties have also agreed that given the additional time allowed
 17
      under the new schedule, there is good reason to revise the deadline of May 22, 2020
 18
      for filing oppositions to motions in limine to May 15, 2020, a date that is thirty-two
 19
      (32) days, rather than twenty-five (25) days, before the new trial date;
 20
            WHEREAS, per the Parties’ prior stipulation (Dkt. No. 193) and the Court’s
 21
      order (Dkt. No. 239), Defendant filed an additional motion in limine regarding the
 22
      testimony of Plaintiffs’ expert, Dr. Goldberg, on April 13, 2020, and Plaintiffs’
 23
      deadline to oppose that motion is April 17, 2020;
 24
            WHEREAS, in light of the new trial date, there is good reason to extend
 25
      Plaintiffs’ deadline for opposing Defendant’s additional motion in limine to May 4,
 26
      2020 and to revise the deadline for Defendant’s reply thereto to May 26, 2020;
 27
            WHEREAS, the Parties’ other motions in limine were filed on March 20, 2020;
 28
            WHEREAS, after motions in limine were due on March 20, 2020, Defendant
                       JOINT STIPULATION REGARDING CHANGES TO CASE DEADLINES
                                     CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 242 Filed 04/14/20 Page 3 of 5 Page ID #:9161



  1
      raised in its March 30, 2020 Memorandum of Contentions of Fact and Law (Dkt. No.
  2
      225) an argument that Plaintiffs’ Equal Pay Act (“EPA”) “claims are barred, in whole
  3
      or in part, to the extent that certain workweeks were performed entirely within foreign
  4
      countries”;
  5
            WHEREAS, the Parties have agreed that Plaintiffs may file an additional
  6
      motion in limine on April 17, 2020 seeking to exclude U.S. Soccer’s argument that
  7
      Plaintiffs’ Equal Pay Act (“EPA”) “claims are barred, in whole or in part, to the extent
  8
      that certain workweeks were performed entirely within foreign countries,” after which
  9
      the motion will be briefed in accordance with the Parties’ previously agreed-upon
 10
      schedule for motions in limine;
 11
            THEREFORE, the Parties respectfully request that the Court grant their
 12
      stipulation and order that:
 13
            (1)     Plaintiffs may file an additional motion in limine addressing Defendant’s
 14
                    extraterritoriality defense to Plaintiffs’ EPA claim on April 17, 2020, and
 15
                    opposition and reply deadlines shall be the same as the Parties’ other
 16
                    motions in limine;
 17
            (2)     Plaintiffs will serve objections to Defendant’s jury instructions on May
 18
                    19, 2020;
 19
            (3)     The deadline for Plaintiffs to file their Opposition to Defendant’s motion
 20
                    in limine regarding Dr. Goldberg’s testimony will be May 4, 2020 and
 21
                    the deadline for Defendant to file its Reply thereto will be May 26, 2020;
 22
                    and
 23
            (4)     The deadline for the Parties to file oppositions to all other motions in
 24
                    limine will be May 15, 2020.
 25
 26
 27
 28
                                                   3
                       JOINT STIPULATION REGARDING CHANGES TO CASE DEADLINES
                                     CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 242 Filed 04/14/20 Page 4 of 5 Page ID #:9162



  1   Dated: April 14, 2020                   WINSTON & STRAWN LLP
  2                                           By: /s/ Jeffrey L. Kessler 1
                                                  Jeffrey L. Kessler
  3                                               David G. Feher
                                                  Cardelle B. Spangler
  4                                               Diana Hughes Leiden
                                                  Jeanifer E. Parsigian
  5                                               Lev Tsukerman
  6                                                Diana Hughes Leiden (SBN: 267606)
                                                   dhleiden@winston.com
  7                                                Lev Tsukerman (SBN: 319184)
                                                   ltsukerman@winston.com
  8                                                333 South Grand Avenue, 38th Floor
                                                   Los Angeles, CA 90071-1543
  9                                                Telephone: (213) 615-1700
                                                   Facsimile: (213) 615-1750
 10
                                                   Jeanifer E. Parsigian (SBN: 289001)
 11                                                jparsigian@winston.com
                                                   101 California St., 35th Floor
 12                                                San Francisco, California 94111
                                                   Telephone: (415) 591-1000
 13                                                Facsimile: (415) 591-1400
 14                                                Attorneys for Plaintiffs
 15
 16   Dated: April 14, 2020                   LATHAM & WATKINS LLP
 17                                           By: /s/ Jamie L. Wine
                                                  Jamie L. Wine
 18                                               Michele D. Johnson
 19                                                LATHAM & WATKINS LLP
                                                   Jamie L. Wine (Bar No. 181373)
 20                                                E-mail: Jamie.Wine@lw.com
                                                   Kuan Huang (admitted PHV)
 21                                                E-mail: kuan.huang@lw.com
                                                   885 Third Avenue
 22                                                New York, NY 10022
                                                   Phone: (212) 906-1200
 23                                                Facsimile: (212) 751-4864
 24                                                Michele D. Johnson (Bar No. 198298)
                                                   E-Mail: Michele.Johnson@lw.com
 25                                                650 Town Center Drive, 20th Floor
                                                   Costa Mesa, CA 92626
 26                                                Phone: (714) 540-1235
                                                   Facsimile: (714) 755-8290
 27
      1
        I, Jeffrey L. Kessler, attest that all other signatories listed, and on whose behalf this
 28   filing is submitted, concur in the filing’s content and have authorized the filing.
                                                  4
                      JOINT STIPULATION REGARDING CHANGES TO CASE DEADLINES
                                    CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 242 Filed 04/14/20 Page 5 of 5 Page ID #:9163



  1
                                              Sarah M. Gragert (admitted PHV)
  2                                           E-mail: sarah.gragert@lw.com
                                              555 11th St. NW, Suite 1000
  3                                           Washington, DC 20001
                                              Phone: (202) 637-2200
  4                                           Facsimile: (202) 637-2201
  5                                           Attorneys for UNITED STATES
                                              SOCCER FEDERATION, INC.
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             5
                    JOINT STIPULATION REGARDING CHANGES TO CASE DEADLINES
                                  CASE NO. 2:19-CV-01717-RGK-AGR
